Citation Nr: 0618924	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss, left ear. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from June 1979 until June 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In his January 2004 substantive appeal, the veteran also 
expressed disagreement with an August 2003 rating decision, 
which denied service connection for hearing loss of the right 
ear.  Although a Statement of the Case was issued in April 
2004, the veteran did not perfect his appeal by filing a 
substantive appeal, and no document subsequently obtained was 
received within 60 days after the issuance of the Statement 
of the Case, or within the balance of the one-year period 
after the August 2003 rating decision.  Thus, the issue of 
service connection for right ear hearing loss is not before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by 
Level III hearing acuity in the left ear under Table VI or a 
Level VII hearing acuity under Table VIa.

2.  The veteran's non-service connected hearing loss of the 
right ear is manifested by Level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.85, 4.87, Diagnostic Code 6100 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  Subsequent to receipt of the veteran's notice 
of disagreement as to the assigned rating in September 2003, 
this notification was satisfied by way of a letter dated in 
October 2003.  

The October 2003 letter advised the veteran of what the 
evidence needs to show to substantiate his increased rating 
claim and of what evidence had already been associated with 
the claims file.  The October 2003 letter indicated VA would 
obtain relevant federal records including service records and 
VA medical center records.  The veteran was also notified VA 
would make reasonable efforts to obtain private records.  The 
October 2003 letter specifically requested any information 
demonstrating the veteran's hearing loss has worsened, 
including private and VA medical records and lay statements.   

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded.  
Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation 
rating is being denied, no effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA outpatient treatment records are 
associated with the claims file.  In addition, the veteran 
has been afforded an examination in connection with his 
claim.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim.  As such, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.


The Merits of the Claim

As noted, a rating decision dated in August 2003 granted 
service connection for aggravation of hearing loss of the 
left ear.  A noncompensable rating evaluation for the hearing 
loss, left ear was assigned under Diagnostic Code 6100.  The 
veteran contends his hearing loss warrants a compensable 
rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.  
However, the Board notes that the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  




Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.




Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average:  

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman Numeral designation of I.  38 C.F.R. 
§§ 3.383, 4.85(f).  The percentage evaluation is located at 
the point where the rows and column intersect.  38 C.F.R. 
§ 4.85(e).  
Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

In a case involving aggravation of a disability by active 
service, such as this one, the rating must reflect the degree 
of disability over and above the degree of disability 
existing at the time of induction into service.  38 C.F.R. 
§ 4.22.  Therefore, the level of disability existing at the 
time of induction must be subtracted from the current level 
of the disability.  Id.  No deduction will be made in cases 
where the current disability is total or where the level of 
disability at the time of induction to service is not 
ascertainable.  Id.

The veteran had a VA examination in conjunction with his 
claim in August 2003.  During this examination, the veteran 
reported military and occupational noise exposure and 
occasional tinnitus.  The results, in puretone thresholds, in 
decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
0
15
10
10
LEFT
40
75
100
110+
81.25+

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  

Because the VA examination found an average threshold of 
81.25+, the Board rounded the 81.25 + average up to 82.  
These findings result in a numeric designation III in the 
left ear.  Pursuant to 38 C.F.R. §§ 3.383, 4.85(f), the right 
ear is assigned a numeric designation of I.  Under Table VII 
(38 C.F.R. § 4.85), the designation III in the left ear and I 
of the right ear requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  

However, based upon the evidence of record reflecting 
puretone thresholds at each of the four specified frequencies 
was 55 decibels or more, the veteran meets the criteria for 
an alternative evaluation under 38 C.F.R. § 4.86.  Under 
38 C.F.R. § 4.86, the puretone threshold average of 81.25 
provides an assignment of VII under Table VIA.  As explained 
above, the right ear is assigned a rating of I.  

Under Table VII (38 C.F.R. § 4.85), the designation of VII in 
the left ear and I in the right ear requires the assignment 
of a noncompensable evaluation under Diagnostic Code 6100.  

Other evidence includes VA outpatient treatment of hearing 
loss.  This evidence is not probative for determining the 
disability rating, however, as none of the treatment records 
contain findings of the veteran's average hearing threshold, 
as measured by puretone audiometric tests at the frequencies 
of 1,000, 2,000, 3,000 and 4,000 Hertz.  As such, these 
findings can not be used to evaluate the severity of the 
veteran's hearing loss.  Thus, applying the numerical values 
from the audiological examination in record to the criteria 
and tables outlined in 38 C.F.R. §§ 4.85, 4.86 reveals the 
current noncompensable rating is appropriate.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).









ORDER

An initial compensable rating evaluation for left hearing 
loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


